Citation Nr: 1335790	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  11-08 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to February 1980.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2010 rating decision in which the Regional Officer denied the Veteran's claim for service connection for hearing loss.  In May 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2011 and mailed to the Veteran in March 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  38 C.F.R. § 19.9 (2013). 

The Veteran contends that his exposure to acoustic trauma during service aggravated his hearing loss, and he also argues that a September 1978 audiogram shows a definite threshold shift in his left ear.

The evidence shows that the Veteran incurred exposure to acoustic trauma from gunfire or skill saws as a Combat Engineer with a Marksman (rifle M-16) award while in service, the second element for service connection.  In addition, it shows that the Veteran had occupational noise exposure as a contractor or carpenter and recreational noise exposure from hunting.

While there is no separation examination in the record, the Board's review of the claims file has disclosed a September 18, 1978 audiometric test of the Veteran's hearing.  Results from this audiometric test do not appear to have been recorded or interpreted in any examination, treatment, or other such medical record in the claims file.



An October 11, 1978 enlistment examination reveals the following findings:



A February 1979 in-service audiometric evaluation in reveals the following findings:



A September 1982 enlistment examination for the Reserves reveals the following findings:



A February 2010 VA audiology consultation resulted in an opinion that Veteran's right ear was "WNL through 1000 Hz" but had "mild sensorineural hearing loss for 2-4 and 8kHz, WNL at 6kHz" and a speech discrimination score of 100 percent.  The audiologist found that the Veteran's left ear was "WNL through 6 falling to mild sensorineural hearing loss at 8000 Hz" with a speech discrimination score of 100 percent.

A March 2010 VA examination reveals the following findings: 


In the March 2010 VA examination, speech recognition scores for both ears were 92 percent.  The examiner characterized the type of hearing loss of the Veteran's right ear as "sensorineural" and stated that the extent of loss was "normal to mild (26-40 HL)" and "WNL from 500hz to 2khz, mild snhl from 3khz-4khz."  The examiner characterized the type of hearing loss for the Veteran's left ear as "clinically normal" and described the degree of loss as "N.A."  The examiner observed that "there was no standard threshold shift exhibited from the initial enlistment exam on 10-11-1978 to the reserve examination dated 9-9-1982" and concluded that the Veteran's right ear hearing loss was not likely related to his military service because "the Veteran's hearing acuity remained essentially unchanged from initial enlistment to at least 2 years post-discharge."

The Board finds the March 2010 VA examination inadequate because it (1) does not discuss the September 18, 1978 audiometric test results; (2) does not define or explain what a "standard threshold shift" is; and (3) does not explain why or how the Veteran's left ear hearing is "clinically normal" in light of VA regulatory guidance that speech recognition scores from the Maryland CNC Test of less than 94 percent indicate hearing loss disability for VA purposes.  In light of the foregoing, the Board remands the case for further development.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for additional VA audiology examination.  The VA examiner is requested to conduct audiometric testing and speech recognition testing using the Maryland CNC Test.  Following examination and review of the claims folder, the examiner is requested to provide opinion on the following questions:

a) Whether the Veteran has a current right and/or left ear disability?

b) Describe the significance of the findings recorded during the September 18, 1978 hearing test.  

c) If the September 18, 1978 audiometric test reveals hearing loss upon entry to service, was any pre-existing hearing loss found was aggravated by service?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

d) Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's in-service noise exposure caused any current right and/or left hearing loss disability?  

In providing these opinions, the examiner is asked to discuss the following:

* define sensorineural hearing loss and describe its causes;
* address the Veteran's assertion that his hearing loss was aggravated by service;
* if pertinent to the examiner's conclusion, explain what a "significant standard threshold" is as it relates to audiometric test results for hearing loss;
* if pertinent to the examiner's conclusion, elaborate upon the Veteran's history of recreational and occupational noise exposure and explain its impact, if any, on the examiner's conclusion concerning the cause or aggravation of any current right and/or left hearing loss disability; and
* if the cause of the Veteran's hearing loss disability is attributed to something other than his military service, the examiner should explain why she or he believes that Veteran's hearing loss disability was caused the something other than his military service.

In formulating an opinion, the examiner is requested to provide a reasoned medical explanation for each conclusion being reached.  If an opinion cannot be reached without resorting to speculation, then the examiner should clearly state why such an opinion would be speculative (e.g., a determination cannot be made based upon the current state of medical knowledge).  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large.  If deemed necessary, the examiner should identify whether additional procurable data is required in this case.

2. Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



